Citation Nr: 0212371	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  99-19 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
disability indemnity compensation benefits in the calculated 
amount of $30,531.35


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from February 1976 to 
January 1992.  The veteran died in January 1993.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 1998 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

This matter was previously before the Board in March 2001, at 
which time the Board concluded that waiver was not precluded 
by evidence of fraud, misrepresentation, or bad faith, but 
determined that further development was warranted relative to 
consideration of the standard of equity and good conscience.  
The requested development was completed, and the RO continued 
its denial of the request for waiver of the overpayment in 
February 2002.  This matter has been returned for further 
appellate review.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  In June 1993, the appellant was granted service 
connection for the cause of the veteran's death.  She was 
paid dependency and indemnity compensation (DIC) benefits 
effective from February 1, 1993.

3.  In April 1995, the appellant was incarcerated following a 
felony conviction and failed to notify the VA until November 
1997 which resulted in the creation of the overpayment in the 
calculated amount of $30,531.35..

4.  The appellant was at fault in the creation of the 
overpayment.  

5.  Recovery of overpayment would defeat the purpose of DIC 
and result in undue hardship to the appellant to a degree 
that would exceed her fault in the creation of the debt and 
any unjust enrichment resulting from waiver of the debt.


CONCLUSION OF LAW

Recovery of the overpayment of DIC benefits, in the 
calculated amount of $30,531.35, would violate the standard 
of equity and good conscience.  38 U.S.C.A. § 5302 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126).  Among other things, this law redefined 
the obligations of VA with respect to the duties to inform 
and assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); see 
also Holliday v. Principi, 14 Vet. App. 280 (2001).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The implementing regulations apply only to claims for 
benefits that are governed by part 3 of Title 38 of the Code 
of Federal Regulations. See Supplementary Information, Scope 
and Applicability, 66 Fed. Reg. 45,629 (Aug. 29, 2001).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001. Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The RO has not had an opportunity to address the provisions 
of the VCAA with regard to the appellant's claim for a waiver 
of recovery of an overpayment in this matter.  However, by 
virtue of the waiver decision, Statement of the Case, and 
Supplemental Statement of the Case, the appellant has been 
given notice of the evidence necessary to support her claim.  
Further, the record discloses this matter was remanded by the 
Board in March 2001 for further evidentiary development.  The 
appellant has submitted additional evidence and lay 
statements for consideration in support of her claim.  She 
has identified no other potential sources of information to 
be considered in the context of her appeal.  Accordingly, the 
Board finds that VA's duties set forth in the VCAA have been 
substantially fulfilled, that no useful purpose would be 
served by remanding this case to the RO for additional 
consideration of the new law, and that the appellant is not 
been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The basic facts of this case are not in dispute.  Briefly, 
the record discloses the appellant was awarded DIC benefits 
in June 1993.  The effective date of this award was February 
1, 1993.  The award notice was accompanied by attachments 
which advised the appellant regarding her procedural and 
appellate rights relative to this determination (VA Form 
4107), and additional information concerning educational 
benefits to which she might be entitled (VA Form 22-5490 and 
VA Pamphlet 22-73-3).  No other attachments were provided to 
the appellant in conjunction with this notice of award.

Of record is a March 1994 letter from the VA to the appellant 
which advised the appellant of an adjustment to her award due 
to a legislative cost of living increase.  An attachment to 
this notice, VA Form 21-8765, advised the appellant of 
information concerning entitlement to receipt of the service-
connected death award.  Incarceration was included among the 
conditions listed as affecting the right to payment of 
benefits.  In that context, it was noted:

D.  INCARCERATION.  Benefits will be reduced upon 
incarceration in a federal, state, or local penal institution 
in excess of 60 days for conviction of a felony.  The amount 
not payable may be apportioned to another child or children, 
or surviving spouse.

The attached notice further advised that the VA should be 
notified if there is a change in any condition affecting the 
right to continued payments.  It was noted that failure to 
notify VA of changes will result in overpayment in benefits 
which is subject to recovery.

In November 1997, the appellant advised the RO that she was 
incarcerated following a felony conviction on April 21, 1995.  
She requested the RO to adjust her benefit award, and noted 
that her then remaining minor child was temporarily in the 
custody of her sister.

In December 1997, an adjustment was made to the appellant's 
award of benefits following receipt of information that the 
appellant had been incarcerated following conviction of a 
felony offense.  The reduction in benefits, effective from 
June 1995, resulted in an overpayment of benefits to the 
appellant in the calculated amount of $30,531.35.

The Board, in its March 2001 decision, determined that there 
was no evidence of fraud, misrepresentation of a material 
fact, or bad faith on the part of the appellant in the 
creation of the debt and, therefore, waiver was not precluded 
by law.  The question for consideration at this juncture is 
whether the recovery of the indebtedness would be against 
equity and good conscience.

The appellant has requested waiver of recovery of the 
overpayment.  In support of her claim, the appellant has 
indicated that she is struggling as a single parent, and that 
her finances are being extended and barely meet her existing 
obligations.  She maintains that she does not have the 
resources to repay the indebtedness.     

In support of her waiver request, the appellant submitted a 
financial disclosure report.  In a February 2002 Financial 
Status Report, VA Form 20-5655, the appellant reported that 
she had two dependents, aged 16 and 23.  She reported her 
monthly income in the amount of $3,041.00, consisting of net 
employment earnings of $1,248.00, and DIC benefits and Social 
Security benefits received by her minor son, totaling 
$1,793.00.  The appellant reported monthly expenses that 
totaled $2,500.00.  The report reflects monthly expenses for 
costs associated with rent or mortgage ($555.00); food 
($450.00); utilities and heat ($150.00); telephone and 
internet service ($125.00); gas and automobile services 
($150.00); cable television ($51.00); financial assistance 
for appellant's mother ($200.00); clothing ($250.00); health 
and dental insurance ($175.00); car insurance ($50.00); 
withholding for VA overpayment ($50.00); parole fees 
($45.00); cellular telephone ($59.00); and lunch money for 
her minor son ($40.00).  She also reported monthly payments 
in the amount of $150.00 associated with two installment 
contracts.  The appellant reported that there were no past 
due amounts associated with either account.

With respect to her assets, the appellant reported cash 
holdings in the amount of $350.00.  She reported her "cash 
on hand" as $5.00.  The appellant valued her household 
furniture at $3,000.00, and valued her automobile at $900.00.  
Regarding her automobile, the appellant reported that the 
automobile needed extensive repair work, which she was unable 
to afford.

Because it has been determined that there was no willful 
intention on the part of the appellant to commit fraud, 
misrepresentation of a material fact, or exercise bad faith 
in the creation of the overpayment that has been assessed 
against her, the Board's review is limited to the issue of 
whether the evidence establishes that the recoupment of the 
indebtedness would be against equity and good conscience so 
that recovery of the overpayment may be waived.  38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.

Entitlement to a waiver of recovery of an overpayment of DIC 
benefits is dependent upon whether recovery of the 
indebtedness from the appellant would be against equity and 
good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 
1.965(a).  In this regard, the facts and circumstances in a 
particular case must be weighed carefully.  Different factors 
will enter into such a decision, such as the relative fault 
of the debtor, whether there was any unjust enrichment, 
whether there would be undue financial hardship to recover 
the overpayment, whether recovery of the overpayment would 
defeat the purpose of benefits otherwise authorized, and 
whether the debtor relinquished a valuable right or changed 
his or her position by reason of having relief upon an 
erroneous benefit.  38 C.F.R. § 1.965(a).

The applicable regulation provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  

In this case, the record shows that the appellant was 
initially awarded DIC benefits effective from February 1993.  
Upon receipt of a March 1994 letter concerning a legislative 
adjustment to her award and, more specifically, its 
attachment, that the appellant was advised that incarceration 
was among the conditions affecting the right to payment.  
Thus, the appellant was notified of her obligation to inform 
VA of her incarceration.  The Board notes that there was a 
responsibility on the part of the appellant from that point 
to comply with the requirements as a recipient of 
compensation benefits program.  It was not, however, until 
much later, in November 1997, before the appellant advised VA 
of her incarceration following a felony conviction.  While 
the Board finds no basis in the record upon which notice of 
the requirement to report her incarceration might be imputed 
to the appellant prior to March 1994, the Board notes that 
the appellant failed to act in a timely manner following the 
1994 letter.  Thus, the Board must find that the actions of 
the appellant reultedin the creation of the debt.  Also, 
waiver of the debt would result in unjust enrichment in that 
the appellant was paid monetary benefits she was not entitled 
to receive.  There is no indication that she relinquished a 
valuable right or changed her position by reason of having 
relief upon an erroneous benefit.

With respect to the element of "undue financial hardship," 
the Board notes that the regulations provide that 
consideration should be given to whether collection of the 
indebtedness would deprive the debtor of the basic 
necessities.  The financial disclosure report shows her 
monthly income exceeds her expenses $541.  However, included 
in her monthly income is approximately $911 in DIC benefits 
which may not be payable until the debt is recouped.  Then, 
monthly expenses would exceed income by $370.  Even factoring 
in the $200 the appellant gives her mother, expenses still 
would exceed income.  As such the Board finds that repayment 
of the debt would result in financial hardship to the 
appellant and her family members.  The Board also finds that 
collection of the debt resulting in this hardship defeats the 
purpose of the award of DIC benefits.  

Under such circumstances, the Board finds that the elements 
of equity and good conscience pertaining to undue financial 
hardship and defeating the purpose of DIC are considered to 
be of such significance as to outweigh the other critical 
elements cited herein i.e., the appellant's fault in creation 
of debt and unjust enrichment.

Accordingly it is the judgment of the Board that collection 
of the debt violates the principles of equity and good 
conscience.  Thus, the Board concludes that a waiver of 
recovery of the overpayment of the DIC benefits at issue is 
warranted.  


ORDER

Entitlement to waiver of recovery of an overpayment in 
dependency and indemnity compensation benefits in the 
calculated amount of $30,531.35 is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

